Title: Enclosure: Short to Montmorin, 1 June 1791
From: Short, William
To: Montmorin de Saint-Hérem, Armand Marc, Comte de


  EnclosureShort to Montmorin

Monsieur
Paris le 1er. Juin 1791.

Je suis chargé par le President des Etats Unis d’avoir l’honneur de porter à votre connoissance, Monsieur, la position dans la quelle ils se trouvent vis a vis de l’Espagne dans ce moment ci relativement à la navigation du Mississipi.
Jusqu’a présent ils ont respecté l’indecision de l’Espagne sur ce sujet, persuadés que le tems, la vue des circonstances et L’interet même de cette Puissance l’engageroient à se desister de ses pretensions avant qu’il ne devint indispensable de l’exiger. Mais le moment est actuellement arrivé ou il n’est pas permis aux Etats Unis d’attendre plus long tems la decision de cette question, comme vous vous convaincrez facilement, Monsieur, pas les considerations qui suivent.
D’abord plainte a été regulièrement portée au President des Etats Unis que le Gouvernement Espagnol a fait saisir sur le territoire reconnu des Etats Unis des marchandises appartenantes à leurs citoyens, qui ont été transportées au fort Espagnol et confisquées par l’officier qu’y commandoit. Il a ajouté en même tems que les ordres qu’il avoit reçu du Gouverneur de la Louisiane portoient qu’il avoit à saisir tout ce qu’il trouvoit appartenant aux Etats Unis sur les deux bords du Mississipi au dessous de l’embouchure de l’Ohio et d’envoyer les proprietaires prisonniers à la nouvelle Orleans.
Ensuite le Gouvernement de l’Espagne a fait inviter tous les etrangers catholiques et protestants, par la promesse de la livre navigation de ce fleuve de venir s’etablir dans ses possessions. Ainsi en defendant cette navigation à ceux qui resteroient attachés aux Etats Unis et en l’accordant à ceux qui s’en detacheroient pour passer le Mississipi et devenir sujets espagnols il a montré clairement que la navigation exclusive etoit un systême du quel il ne contoit pas se departir, mais au contraire s’en assurer en se servant même des citoyens des Etats Unis expatriés pour cet objet.
Encore, les habitants de cette partie des Etats Unis ont été retenus dans des bornes jusqu’a present par notre Gouvernement parce qu’il leur persuadoit, comme il etoit persuadé lui même, qu’ils obtiendroient par le tems sans autre effort, la reconnoissance parfaite et paisible de leurs droits. Ces habitants convaincus actuellement du contraire par des raisons que je viens d’avoir l’honneur Monsieur, de vous citer, indiquent clairement qu’ils ne veulent plus attendre.
Je vous ai fait ces observations seulement, Monsieur, pour vous montrer l’alternative à la quelle les Etats Unis se trouvent reduits dan ce moment ci, et qui n’est autre chose que de se separer de ces citoyens et ainsi reduire de moitié l’etendue des Etats Unis, ou de les soutenir dans leurs justes reclamations. Quand à la premiere partie vous ne la trouverez certainement pas,  Monsieur, digne d’une remarque; il n’y à donc que la seconde à adopter, et par consequent à chercher la maniere la plus convenable d’y parvenir.
C’est pour cela, Monsieur, que les Etats Unis s’addressent a la France avec toute la confiance et la franchise dont ils ont toujours usé. On ne peut se dissimuler que le droit de naviguer sur le Mississipi deviendroit illusoire se le batiments qui descendent le fleuve et ceux qui viennent de la mer n’avoient pas un port commun ou ils pourroient se rencontrer et se decharger mutuellement. On sent aussi que si ce port etoit sous une jurisdiction etrangere il donneroit lieu journellement à des abus et des plaintes de part et d’autre qui ne pourroient manquer à la longue d’affoibler les liens de confiance et d’amitié que les Etats Unis desirent conserver avec l’Espagne sans les voir exposés a aucune interruption.
Sur ces considerations, Monsieur, ainsi que sur des preuves d’attachment le plus désinteressé que les Etats Unis ont si souvent reçu de la France, le President se croit fondé à esperer que vous ne refuseriez pas votre ministre à appuyer les demandes qu’il a chargé leur President a Madrid de faire auprès de cette cour, et qui consistent à obtenir de L’Espagne la reconnoissance des droits des Etats Unis de naviguer librement sur le Mississipi—et pour que ces droits ne soient pas illusoires et en même tems n’exposent pas les deux pays aux inconvenieniens dejà mentionnés, de les assurer en leur cedant un port ou leurs vaisseaux peuvent se decharger sujets à leur propre jurisdiction seulement.
Le President des Etats Unis se plait à croire, Monsieur, que l’Espagne eclairee sur ses veritables interets par l’interposition amicale de la France n’hesitera pas d’adopter une mesure dont les avantages pour toutes les parties interesseés sont evidents. Son premier effet seroit d’eloigner tout pretexte de mésintelligence entre deux pays egalement attachés à la France et qui ont tant d’interets en commun avec elle.
Comptant sur l’efficacité que les bons offices de la France ne pourront pas manquer d’avoir, Monsieur, en mettant cette question dans son vrai jour, je ne me permettrai pas d’envisager les inconveniens qui pourroient s’ensuivre si contre toute attente l’Espagne se refusant a être eclaireé persistoit dans des pretensions que la conduite de ses agens sur le Mississipi paroit indiquer. Ils doivent necessairement se presenter en foule à vous, Monsieur, qui etes plus que personne à même de les apprecier. J’ai l’honneur d’etre avec des sentimens du plus profond respect & du plus parfait attachment, Monsieur, Votre très obeissant serviteur,

W. Short

